DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.
 Response to Amendment
The amendment filed January 5, 2021 has been entered. Claims 1-13 are pending in the application with claims 5-10 withdrawn as directed to unelected species. Applicant’s amendments to the claims have not overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed October 05, 2020 (See below).
Claim Objections
Claim 1 is objected to because of the following informalities:    
Claim 1: On line 10, “a tip outer circumferential face that is located closer to the tip of the male member than the outer circumference face is located at the tip of the male member” should be more clearly written as “a tip outer circumferential face that is located closer to the tip of the male member than the outer circumference face is located [[at]] to the tip of the male member”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis (US 2016/0317393).
Regarding claim 1, Davis discloses combination comprising a male connector (M, Fig 3A)  and a female connector (40, Fig 3A) that are configured to connect with each other (See Fig 3A), the male connector comprising: a cylindrical male member (H, Fig 4), and an outer tube (OC, Fig 4) that surrounds the male member (See Fig 4), where a tip of the male member projects more than the outer tube (See Fig 4), and the male member comprises an outer circumference face (outer surface of H, Fig 4) that is a tapered face whose outer diameter decreases toward the tip of the male member (Para 0048), and a tip outer circumferential face (beveled end of H, Fig 4) that is located closer to the tip of the male member than the outer circumference face is located at the tip of the male member, and the tip outer circumferential face has a larger taper angle than the outer circumference face (See Fig 4; Para 0048), the female connector comprising: a tubular portion (42, Fig 5) having a hollow circular cylindrical shape to which the male member is insertable; and a cylindrical portion (46, Fig 5) having a hollow circular cylindrical shape that is coaxial with the tubular portion and surrounded by the tubular portion (See Fig 
Regarding claim 2, Davis discloses the liquid-tight seal is formed between an outer circumference face of the cylindrical portion (46, Fig 5) and an inner circumference face of the male member (H, Fig 4) (Para 0050; See Fig 3A).
Regarding claim 3, Davis discloses an outer circumference face of the cylindrical portion (46, Fig 5) includes a male tapered face (the outer surface of 46 has a taper near the tip as seen in Fig. 5) whose outer diameter decreases toward a tip, and the liquid-tight seal is formed between the male tapered face and an inner circumference face of the male member (Para 0050).
Regarding claim 12, Davis discloses the male connector further comprises a female threading (threads within OC, Fig 4) that is provided on the outer tube (OC, Fig 4) so as to face the male member (H, Fig 4), and the female connector further comprises a spiral protrusion (44, Fig 2) that is provided on an outer circumference face of the tubular portion so as to be screwed with the female threading (Para 0044; See Fig 3A).
Regarding claim 13, Davis discloses in the male member (H, Fig 4), a channel (internal channel of H denoted by D3, Fig 4) is formed that passes through the male member along a lengthwise direction of the male member (See Fig 4), and an inner circumference face of the male member that defines the channel is a circular cylindrical face whose inner diameter is constant along the lengthwise direction of the male member (Para 0048), a male tapered face (the outer surface of 46 has a taper near the tip as seen in Fig. 5) is provided on an outer circumference face of the cylindrical portion (46, Fig 5) of the female member, and when the male member is inserted into the tubular portion (See Fig 3A), the male tapered face of the cylindrical portion and a tip portion of the inner circumference face of the male member are fitted to each other, whereby a liquid-tight seal is formed therebetween (Para 0050).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choksi (US 5176415) in view of Swisher (US 2016/0361235).
Regarding claim 1, Choksi discloses a combination comprising a male connector (26, Fig 2) and a female connector (25, Fig 2) that is configured for connection to a male connector comprising a cylindrical male member (28, Fig 2) and an outer tube (34, Fig 2) that surrounds the male member (See Fig. 2), the female connector comprising: a tubular portion (33, Fig 2) having a hollow circular cylindrical shape to which the male member is insertable (See Fig 2a); and a cylindrical portion (27, Fig 2) having a hollow circular cylindrical shape that is coaxial with the tubular portion and surrounded by the tubular portion (See Fig 2), wherein the cylindrical portion is configured so that, when the male member is inserted into the tubular portion, a liquid-tight seal is formed between the cylindrical portion and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the male connector as disclosed by Choksi to have the outer circumference face and tip outer circumference face shaped as taught by Swisher in order to have a male connector that reduces the dead space between the male and female connectors in order to ensure appropriate dosing of fluid to the patient (Para 0003, lines 16-22; Para 0006, lines 9-14).
Regarding claim 2, the modified invention of Choksi and Swisher discloses the liquid-tight seal is formed between an outer circumference face (27a, Fig 2 -Choksi) of the cylindrical portion (27, Fig 2 -
Regarding claim 3, the modified invention of Choksi and Swisher discloses an outer circumference face of the cylindrical portion (27, Fig 2-Choksi) includes a male tapered face (27a, Fig 2; Col 2, lines 61-64-Choksi) whose outer diameter decreases toward a tip (See Fig 2 -Choksi), and the liquid-tight seal is formed between the male tapered face and an inner circumference face (28a, Fig 2 -Choksi) of the male member (28, Fig 2 –Choksi as modified by Swisher) (Col 2, line 60- Col 3, line 5 -Choksi).	
Regarding claim 12, the modified invention of Choksi and Swisher discloses the male connector (26, Fig 2 –Choksi as modified by Swisher) further comprises a female threading (58, Fig 3 –Choksi) that is provided on the outer tube (34, Fig 2 –Choksi) so as to face the male member (See Fig 2 –Choksi), and the female connector (25, Fig 2 –Choksi) further comprises a spiral protrusion (57, Fig 3 –Choksi) that is provided on an outer circumference face of the tubular portion (33, Fig 2 –Choksi) so as to be screwed with the female threading (See Fig 2a –Choksi).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choksi (US 5176415) in view of Swisher (US 2016/0361235) and further in view of Dalton (US 5312377).
Regarding claim 4, the modified invention of Choksi and Swisher discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the cylindrical portion is made from a soft material. Dalton teaches a female connector (40, Fig 8) that is connectable to a male connector (70, Fig 12) wherein the connectors are made from a soft material (Col 5, lines 36-40; Col 5, lines 63-67). Modifying the female connector disclosed by Choksi and Swisher to be made of a soft material as taught by Dalton would result in a seal against fluid leakage while maintaining a tight fit between the male and female connectors (Col 2, lines 51-62).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choksi (US 5176415) in view of Swisher (US 2016/0361235) and further in view of Miyahara (US 2006/0189961).
Regarding claim 11, the modified invention of Choksi and Swisher discloses all of the elements of the invention as discussed above. The modified invention does not directly disclose when the liquid-tight seal is formed, an inner circumference face of the tubular portion is fitted to the outer circumference face of the male member liquid-tightly. Miyahara, in the analogous art, teaches when the male connector (1, Fig 5C) and the female connector (4, Fig 6A) are engaged (See Fig 8C), an inner circumference face of the tubular portion (40, Fig 6A) is fitted to an outer circumference face of the male member (111, Fig 5C) liquid-tightly (Because of O-ring 14a (Fig 5C) a liquid-tight seal is created between the two surfaces). Modifying the male member disclosed by Choksi and Swisher to include an O-ring as taught by Miyahara would result in connectors that, while connected, can reduce the exposure of the male member and cylindrical portion to air to protect them from contamination and also have an additional liquid-tight seal to reduce the chance of leakage (Para 0059, lines 12-16; while the relationship between the cap and male connector are describe, the same relationship would exist between the female connector and male connector since the O-ring is on the male member 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify male member disclosed by Choksi and Swisher to include an O-ring as taught by Miyahara in order to have connectors that, while connected, can reduce the exposure of the male member and cylindrical portion to air to protect them from contamination and also have an additional liquid-tight seal to reduce the chance of leakage (Para 0059, lines 12-16).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choksi (US 5176415) in view of Swisher (US 2016/0361235) and further in view of Raines (US 2008/0172039).
Regarding claim 13, the modified invention of Choksi and Swisher discloses all of the elements of the invention as discussed above. The modified invention discloses wherein in the male member (28, Fig 2 –Choksi as modified by Swisher), a channel (channel within 28, Fig 2 -Choksi) is formed that passes through the male member along a lengthwise direction of the male member (See Fig 2 -Choksi), and an inner circumference face of the male member that defines the channel is a circular cylindrical face (See Figs 2 and 3 -Choksi), a male tapered face (27a, Fig 2 -Choksi) is provided on an outer circumference face of the cylindrical portion (27, Fig 2 -Choksi) of the female member (25, Fig 2 -Choksi), and when the male member is inserted into the tubular portion, the male tapered face of the cylindrical portion and a tip portion of the inner circumference face of the male member are fitted to each other, whereby a liquid-tight seal is formed therebetween (Col 2, line 60- Col 3, line 5 -Choksi), however, the modified invention does not explicitly disclose the inner diameter is constant along the lengthwise direction of the male member. Raines teaches a channel (52, Fig 1) is formed that passes through the first member (50, Fig 1) along a lengthwise direction of the first member (See Fig 1), and an inner circumference face of the first member that defines the channel is a circular cylindrical face whose inner diameter is constant along the lengthwise direction of the first member (See Fig 1), a male tapered face (24, Fig 1) is provided on an outer circumference face of the cylindrical portion (20, Fig 1) of the second member (10, Fig 1), and when the first member is inserted into the tubular portion (30, Fig 1), the male tapered face of the cylindrical portion and a tip portion of the inner circumference face of the male member are fitted to each other, whereby a liquid-tight seal is formed therebetween (Para 0025). 
Raines teaches that a tapered member or one with a constant inner diameter could be used to achieve the same result of forming a fluid-tight seal between the male member and cylindrical portion (Para 0025) and thus a tapered member or one with a constant inner diameter were art-recognized 
Response to Arguments
Applicant’s arguments regarding Choksi failing to teach the amended and new claim limitations have been fully considered but are moot in view of the current rejection that utilizes Davis (US 2016/0317393), Swisher (US 2016/0361235) and Raines (US 2008/0172039) to teach the amended claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/ANTARIUS S DANIEL/Examiner, Art Unit 3783  
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783